Case 2:21-cv-04697-ODW-MAA Document 1 Filed 06/09/21 Page 1 of 3 Page ID #:1




   1   MARK D. RUTTER – State Bar No. 58194
       EMILY SUHR – State Bar No. 306658
   2   CARPENTER, ROTHANS          & DUMONT
       500 S. Grand Avenue, 19th Floor
   3   Los Angeles, CA 90071
       (213) 228-0400 / (213) 228-0401 (fax)
   4   mrutter@crdlaw.com / esuhr@crdlaw.com

   5   Attorneys for Defendant City of Claremont

   6
   7
   8
   9                        UNITED STATES DISTRICT COURT

 10                       CENTRAL DISTRICT OF CALIFORNIA

 11
       SHAMILLA PENNINGTON, an                   )   Case No.:
 12                                              )
       individual,                               )
 13                                              )   NOTICE OF REMOVAL OF
                       Plaintiff,                )   ACTION
 14                                              )
                                                 )
 15            vs.                               )   [28 U.S.C. § 1441 - Federal Question]
                                                 )
 16                                              )
       CITY OF CLAREMONT, a public               )
 17    entity; and DOES 1-10,                    )
                                                 )
 18                                              )
                       Defendants.               )
 19                                              )
                                                 )
 20                                              )
 21
             TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 22
             PLEASE TAKE NOTICE that Defendant City of Claremont hereby removes
 23
       to the United States District Court for the Central District of California, the state
 24
       court action described below.
 25
             1.      On or about April 16, 2021, an action was commenced in Los Angeles
 26
       County Superior Court entitled Shamilla Pennington v. City of Claremont bearing
 27
       case number 21STCV14490. Attached hereto as Exhibit “A” is a copy of the
 28
                                          -1-
                              NOTICE OF REMOVAL OF ACTION
Case 2:21-cv-04697-ODW-MAA Document 1 Filed 06/09/21 Page 2 of 3 Page ID #:2




   1   original Complaint that was filed in the action.
   2           2.    In the Complaint for Damages, the Plaintiff asserts two causes of
   3   action under federal law (42 U.S.C. § 1983), premised on alleged violations of the
   4   United States Constitution (COAs 1-2).
   5           3.    On or about May 10, 2021, Defendant City of Claremont was served

   6   with the Complaint.

   7           4.    No other persons or entities have been named as defendants in this
       suit.
   8
               5.    This action is a civil action of which the United States District Court
   9
       has original jurisdiction under 28 U.S.C. § 1331 and is one which may be removed
 10
       to that Court by Defendant pursuant to the provisions of 28 U.S.C. § 1441 (b) and
 11
       (c), in that it involves claims for violation of 42 U.S.C. § 1983.
 12
               6.   Copies of all other process, pleadings and orders served upon
 13
       Defendant in the action filed in Los Angeles Superior Court are attached hereto
 14
       collectively as Exhibit “B.”
 15
               7.    As City of Claremont is the only defendant who has been served in
 16    this action, there are no other defendants who need to join in this removal.
 17
 18    DATED: June 9, 2021                     CARPENTER, ROTHANS & DUMONT
 19
 20                                             By:   /s/ Emily Suhr
                                                     MARK D. RUTTER
 21                                                  EMILY SUHR
 22                                                  Attorneys for Defendant
                                        City of Claremont
 23
 24
 25
 26
 27
 28
                                          -2-
                              NOTICE OF REMOVAL OF ACTION
Case 2:21-cv-04697-ODW-MAA Document 1 Filed 06/09/21 Page 3 of 3 Page ID #:3



   1                                 PROOF OF SERVICE
   2       I am employed in the County of Los Angeles, State of California. I am over the
       age of 18 and not a party to the within action. My business address is: 500 South
   3   Grand Avenue, 19th Floor, Los Angeles, California 90071.
   4       On June 9, 2021, I served the foregoing document(s) described as:
   5                      NOTICE OF REMOVAL OF ACTION
   6   on the interested parties in this action by placing a true copy thereof enclosed in a
       sealed envelope addressed as follows:
   7
       Matthew P. Malczynski
   8
       HAVENS MALCZYNSKI GRIGOLA LLP
   9   33 West Foothill Boulevard
       Glendora, CA 91741
  10
       Attorneys for Plaintiff
  11
       BY MAIL
  12
       ☒ I deposited such envelope in the mail at Los Angeles, California. The envelope
  13      was mailed with postage thereon fully prepaid.
       ☐ I am “readily familiar” with the firm’s practice of collection and processing
  14      correspondence for mailing. Under that practice it would be deposited with
          U.S. postal service on that same day with postage thereon fully prepaid at Los
  15      Angeles, California, in the ordinary course of business. I am aware that on
          motion of the party served, service is presumed invalid if postal cancellation
  16      date or postage meter date is more than one day after date of deposit for
          mailing in affidavit.
  17
       BY PERSONAL SERVICE
  18   ☐ I caused such envelope to be delivered by hand to the offices of the addressee
          indicated above.
  19
       BY OVERNIGHT COURIER SERVICE
  20   ☐ I caused a copy of such documents to be delivered by overnight courier service
          to the offices of the addressee. The envelope was deposited in or with a facility
  21      regularly maintained by the overnight courier service with delivered fees paid
          or provided for.
  22
       BY ELECTRONIC SERVICE
  23   ☐ I caused the document to be sent to the persons at their electronic notification
          addresses. I did not receive, within a reasonable time after the transmission,
  24      any electronic message or other indication that the transmission was
          unsuccessful.
  25
           Executed on June 9, 2021, at Los Angeles, California.
  26
           I declare, under penalty of perjury under the laws of the State of California that
  27       the above is true and correct.
  28           SUSANA GUZMAN
